 

Case 1:20-cv-04418-GBD Document 54

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SERINA MORALES, ADRIANA GUIDRY, and
ERIKA CHAMBERS, individually and on behalf of
all others similarly situated,
Plaintiff,
-against-

NEW YORK UNIVERSITY,

Defendant.

GEORGE B. DANIELS, District Judge:

Filed al | Gea Rese 08. 1.

>
“. nent

 

 

ORDER

20 Civ. 4418 (GBD)

A status conference is scheduled for March 25, 2021 at 10:30 a.m.

Dated: January 25, 2021
New York, New York

SO ORDERED.

Dacre & Donk

GEORGI, ! DANIELS
EDSTATES DISTRICT JUDGE

 

 
